Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed August 16, 2022 is acknowledged.  Claims 2, 4-9, 11-29 and 31-33 are canceled. Claims 1, 10 and 34 are amended. Claims 1, 3, 10, 30 and 34 are pending.  Election was made without traverse in the reply filed on March 30, 2017.
3.	Claims 1, 3, 10, 30 and 34 are under examination with respect to Tau (Tau-4R2N/Tau-4R1N/Tau-4R0N/Tau-3R2N/Tau-3R1N/Tau-3R0N) and Alzheimer’s disease in this office action. 
4.	Applicant’s arguments filed on August 16, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority

5.	The priority for the subject matter related to the peptides of Tau having the sequence of SEQ ID NOs:5-12 in instant application is Nov 29, 2012. 
The priority for the subject matter related to the peptide of Tau having the sequence of SEQ ID NOs: 1-4 in instant application is December 2, 2011. 

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 1, 10, 30 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1, 3, 10, 30 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1, 3, 10, 30 and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2008/0206737) in view of Bateman et al. (US2008/0145941), Mayya & Han (Expert Rev. Proteomics, 2006, 3(6):597-610, cited previously), Gygi (US20050164324) and Portelius et al. (J. Proteome Res. 2008; 7:2114-2120) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on August 16, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.4 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims 1 and 34. 
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claim is indefinite because:
i. Claim 3 recites the limitation "the unlabeled biomolecule" in line 4 of the claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 10, 30 and 34 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons set forth below. 
Claims 1, 3, 10, 30 and 34 as amended encompass detecting endoprotease fragments of Tau having the sequence of any SEQ ID NOs: 1 or 4-12 in a CSF sample from subjects with a genus of conditions or diseases including different neurological or neurodegenerative diseases.
On p. 6 of the response, Applicant argues that the rejection has been overcome in view of amendment. Applicant further cites paragraph [0084] the specification, In re Wertheim, Capon v. Eshhar, In re Rasmussen, In re Herschler, In re Smythe, In re Wright, MPEP §2163 in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient support or demonstrate that Applicant is in possession of measuring the amount of labeled and unlabeled endoprotease fragments of Tau having the sequence of any of SEQ ID NOs: 1 and 4-12 in a CSF from a subject with a genus of conditions and diseases as instantly claimed because:
i. The specification fails to teach whether trypsin/LysN digested peptides of Tau of SEQ ID NOs:1 and 4-12 can be detected in a CSF sample from subjects with all forms of conditions or diseases including AD or tauopathies, or other different neurological or neurodegenerative diseases.
The specification provides no structural and functional relationship or correlation between the trypsin/LysN digested peptides of Tau in CSF from normal individuals by the claimed SILK assay and mass spec in example 2 (paragraph [0084] of the published specification) and Tau endoportease fragments in CSF from subjects with all forms of conditions or diseases including different neurological or neurodegenerative diseases.
As previously made of record, Portelius et al. teach that molecular characterization of CSF tau is a challenge because of heterogeneity of tau isoforms and post-translational modifications including phosphorylation, glycosylation and oxidation of tau including 80 serine and threonine phosphorylation sites and six different tau isoforms. Portelius teaches that while 19 tryptic fragments of tau can be detected in patients with AD, only the tryptic fragments of instant SEQ ID NO:2 or 3 are detected within the 19 tryptic fragments of tau in CSF in subjects with AD or tauopathies (see abstract; p. 2117, table 1; Portelius et al., J. Proteome Res. 2008, 7: 2114-2120, cited previously).   
    PNG
    media_image1.png
    410
    1391
    media_image1.png
    Greyscale

In addition, Tau proteins and their processed peptides in CSF are very heterogeneous in different conditions, and detection of the presence of different Tau proteins and their processed peptides is different, and relies on different detecting methods. For example, the concentrations of detected peptides/proteins can be different by immunopurification targeting different tau epitopes before mass spec/SILK analysis as taught by Barthelemy et al. Ehrlich et al. and Sato et al., (see p. 667-668, figure 1; p. 670-672, table 1; p. 672-674 in Barthelemy, and p. 1284-1285; p. 1288-1295 in Sato). 
The specification fails to teach a well-established structural and functional relationship or correlation between the Tau endoprotease fragments in CSF from normal individuals used in the example 2 of the specification and Tau endoprotease fragments in CSF from subjects with all forms of conditions and diseases including AD or tauopathies, and other neurological or neurodegenerative diseases.
Since the structural and functional relationship or correlation between the Tau in a CSF from normal individuals in the example 2 of the specification and Tau in CSF from subjects with all forms of conditions and diseases including AD or tauopathies and other  neurological or neurodegenerative diseases is unknown, and the common characteristics/features of endprotease fragments of Tau in CSF from subjects with all forms of AD or tauopathies, and other neurological or neurodegenerative diseases  is also unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of Tau protein endoprotease fragments in subjects with different conditions or diseases including AD or tauopathies, or other neurological or neurodegenerative diseases, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 3, 10, 30 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on August 16, 2022.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 10, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US2008/0206737, cited previously) in view of Moe et al. (Moe’755) (WO2010/021755, published Feb 25, 2010, priority Aug 20, 2008), Moe et al. (Moe’649) (US10597649, issued Mar 24, 2020, priority May 20, 2011), Bateman et al. (US2008/0145941, published Jun 19, 2008, priority Apr 6, 2005, as in IDS), Mayya & Han (Expert Rev. Proteomics, 2006, 3(6):597-610, cited previously), Gygi (US20050164324, published on Jul 28, 2005) and Portelius et al. (J. Proteome Res. 2008; 7:2114-2120).  
Claims 1, 3, 10, 30 and 34 as amended are drawn to a method comprising: 
(a) contacting a CSF sample from a subject containing an unlabeled Tau protein with a Quantitation Standard (QS), wherein the Quantitation Standard comprises a known concentration of 13C leucine labeled Tau protein; 
(b) isolating the labeled and unlabeled Tau protein from the CSF sample;
	(c) subjecting the labeled and unlabeled Tau protein to digestion with an endoprotease; and
(d) measuring with a measuring device the amount of labeled and unlabeled Tau protein endoprotease fragments in the CSF sample, wherein the endoprotease fragments have the sequence of any of SEQ ID NOs: 1 or 4-12, wherein the device is selected from a mass spectrometer, a tandem mass spectrometer or a combination thereof. 
Dependent claims are directed to further comprising normalizing the calculated concentration to a standard curve, wherein the standard curve is generated by determining two or more ratios of unlabeled to QS, wherein the concentration of the unlabeled biomolecule is known (claim 3), wherein the sample is from a subject having different neurological or neurodegenerative diseases including Alzheimer’s disease (claim 10), wherein the measuring device is a mass spectrometer or  a tandem mass spectrometer (claim 30) and wherein the endonuclease digestion is performed using trypsin or LysN (claim 34). 
Hunter (US 2008/0206737) teaches methods for quantifying the absolute concentration of a biomolecule within a sample, such as for diagnostic applications (see abstract and [0031]) and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard (i.e. a labeled Quantification Standard (labeled QS), wherein the concentration of the standard is known and acts as an internal standard (see [0011] and [0017]); isolating the labeled and unlabeled biomolecule of interest from the sample; subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and measuring with a measuring device the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample by mass spectrometry (SILK and SISAQ), which is related to the method recited in instant claims 1, 3, 30 and 34 (see [0011]-[0018]). Hunter also teaches calculating the concentration of an unlabeled biomolecule (see [0011] and [0051]), determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve as in claim 3 (see [0009], [0011], [0017], [0051] and [0057]).  Hunter also teaches using a known concentration of one or more labeled amino acids and calculating the concentrations of two or more proteins of interest (i.e., biomolecules) (see [0011], [0023], and [0051]) and that the concentrations of biomolecules of interest may be compared (see [0011]-[0012]), such as by comparing the concentration of a protein of interest in a first sample to the concentration of the protein of interest in a second sample. Hunter also teaches mass spectrometer and a tandem mass spectrometer as in claims 1 and 30 (see [0008]; [0099]-103]), and subjecting the digestion with tryspin as in claims 1 and 34 (see [0141]; [0145]-[0146]).
But Hunter does not teach that the unlabeled biomolecule of interest is Tau and the labeled QS comprising 13C leucine labeled Tau and the endoprotease fragment have the sequence of any of SEQ ID NOs: 1 and 4-12 as in claim 1, and also fails to teach different neurological or neurodegenerative disease including AD in claim 10.  
Moe’755 (WO2010/021755) teaches Tau proteolytic fragments including a Tau proteolytic fragment comprising the amino acid sequence of SEQ ID NO:10; Tau412 C-terminal fragment#2, which comprises the amino acid sequence of instant SEQ ID NO: 1; Tau411 N-terminal Tau fragment#1, which comprises the amino acid sequence of instant SEQ ID NO: 4, 6 or 12; Tau412 N-terminal fragment#1, which comprises the amino acid sequence of instant SEQ ID NO:8, 9 or 11; Tau412 N-terminal fragment#2, which comprises the amino acid sequence of instant SEQ ID NO: 7; Tau412 C-terminal fragment#2, which comprises the amino acid sequence of instant SEQ ID NO:5 (see the sequence alignment below; p.10, [0055]-[0057]; p. 26, [00110]; p. 29, [00122]-p. 31,[00131],Examples 5-6; p.39-40, claims 5, 7, 20-22, 28).
Moe’649 (US10597649) teaches Tau proteolytic fragments including a Tau proteolytic fragment comprising the amino acid sequence of SEQ ID NO:34, which comprises the amino acid sequence of instant SEQ ID NO:1; a Tau proteolytic fragment comprising the amino acid sequence of SEQ ID NO:23, which comprises the amino acid sequence of instant SEQ ID NO: 4, 6 or 12; a Tau proteolytic fragment comprising the amino acid sequence of SEQ ID NO:2, which comprises the amino acid sequence of instant SEQ ID NO:5; a Tau proteolytic fragment comprising the amino acid sequence of SEQ ID NO:1, which comprises the amino acid sequence of instant SEQ ID NO:7 or 8; and a Tau proteolytic fragment comprising the amino acid sequence of SEQ ID NO:4, which comprises the amino acid sequence of instant SEQ ID NO:10 (see the sequence alignment below; col.61-66, Examples 6-7, Table 5; col. 26, lines 62-co.29).
Mayya teaches protein quantification methods that utilizing isotope-labeled samples and mass spectrometry, such as isotope-dilution mass spectrometry (IDMS) by determining the ratio of the peak area of the native peptide (i.e., the biomolecule) to the peak area of the stable isotope-labeled standard (SIS) peptide (i.e., the Quantitation Standard) multiplied by the initial amount of the internal standard spiked into the sample (i.e., the concentration of the Quantitation Standard) (see abstract).
Gygi (US2005/0164324) teaches a method of detecting and quantifying phosphorylatable polypeptide and/or acetylated polypeptides in complex mixtures including lysates comprising generating a peptide internal standard (i.e. QS) by incorporating labeled amino acid residues during synthesis process for detecting and quantifying phosphorylated proteins by mass spectrometry and/or tandem mass spectrometry, wherein the labeled internal QS includes a tryptic Tau fragment of instant SEQ ID NO:2 for detecting and measuring a target protein, tau (SILK-tau and SISAQ) (see the sequence alignment below; paragraphs [0007]-[0008]; [0024]-[0026]; [0029]; p. table 2)   
Bateman (US 2008/0145941) teaches an in vitro method of measuring metabolism of a biomolecule including Abeta and Tau comprising: (1) labeling a biomolecule of interest in vitro in CSF or in culture medium using 13C6-leucine; (2) isolating the biomolecule of interest from other labeled proteins; (3) cleaving the biomolecule of interest including Tau and Abeta into fragments that can be analyzed for the label; and (4) measuring the labeled and unlabeled fragments using a mass spectrometer or tandem mass spectrometer as a measuring device (SILK-Tau assay and SISAQ) (see [0041]-[0042], in particular). (see [0027]-[0030]; [0041]-[0043]; [0063]-[0071]; p. 6-7, example 1; [0010]-[0012]; [0022]-[0047]; [0062]-examples 1-5; p. 11, claims 1-4, 6, 8-10, 13, 15-17, 19, 23-26 , in particular).  Bateman teaches immunoprecipitating the biomolecule of interest prior to detecting the labeled and unlabeled biomolecule by LC-LEI-MS (see [0070] and [0075], in particular) and also teaches the use of a standard curve generated from serial dilutions of labeled and unlabeled biomolecules in order to quantify the accuracy and precision of the measured biomolecules (see [0069], [0077] and [0089]) and that the standard curve is generated by determining two or more ratios of labeled and unlabeled biomolecule of interest including C13-Leucine Tau/Abeta peptides (see [0068-0069], and Figs. 4 and 7). Bateman teaches different labeled moieties comprising a non-radioactive isotope, including stable isotopes such as 2H, 13C, 15N, 17O, 18O, 33S, 34S or 36S (see [0029]) or a labeled amino acid, such as 13C6-leucine or 13C6-phenylalanine and essential or nonessential amino acids (see [0030]-[0031] and [0066]; claims 6 and 19). Bateman teaches that detection of the amount of labeled biomolecule and the amount of unlabeled biomolecule in the biological samples may be used to determine the ratio of labeled biomolecule to unlabeled biomolecule. Generally, the ratio of labeled to unlabeled biomolecule is directly proportional to the metabolism of the biomolecule ([0041]-[0043]; [0044]-[0047], in particular). Bateman also teaches different neurological or neurodegenerative disease that may be diagnosed or monitored according to the methods including Alzheimer's disease (AD), Parkinson’s disease, stroke, frontal temporal dementia (FTDs), Huntington’s disease, progressive supranuclear palsy (PSP), corticobasal degeneration (CBD), aging-related disorders and dementias, Multiple sclerosis, prion diseases, Lewy Body disease, and Amyotrophic Lateral Sclerosis (ALS) as in claim 10 (see [0024-0025]).
A person of ordinary skill in the art would have recognized that applying the known Tau proteolytic fragments comprising the recited SEQ ID NOs: and the known technique of SILK-tau and SISAQ to the Hunter’s method would have yielded the predictable result of measuring the tau proteolytic fragments comprising the claimed SEQ ID NOs: 1 or 4-12 in CSF of AD patients. Using the known Tau proteolytic fragments comprising the recited SEQ ID NOs: and the known technique of SILK-tau and SISAQ in the Hunter’s method would detect and measure the concentration of proteolytic tau in CSF in AD patients and would increase patient’s satisfaction with diagnosis and future recommended treatment regimens.  
It would have been obvious to a skilled artisan at the time the invention was made to combine the teachings of Moe’755, Moe’649, Mayya, Gygi and Bateman with the teaching of Hunter to use stable isotope labeled QS comprising a known concentration of 13C leucine labeled Tau to measure the amount of labeled and unlabeled tryptic fragments of Tau having the amino acid sequence of instant SEQ ID NO:1 or 4-12 with an expectation of success because Hunter teaches methods for quantifying the absolute concentration of a biomolecule within a sample for diagnostic applications and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard (i.e. a labeled Quantification Standard (labeled QS), wherein the concentration of the standard is known and acts as an internal standard; isolating the labeled and unlabeled biomolecule of interest from the sample; subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and measuring the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample by mass spectrometry, and also teaches calculating the concentration of an unlabeled biomolecule, determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve (SILK and SISAQ), while Moe’755, Moe’649, Mayya, Gygi and Bateman teach detecting and measuring labeled and unlabeled tryptic Tau fragments using a mass spectrometer or a tandem mass spectrometer or in combination thereof and a labeled Tau tryptic fragment including SEQ ID NO:1-2 or 4-12 as a QS, wherein the labeled Tau tryptic fragment can be synthesized and labeled using 13C6-leucine and SILK-tau assay and SISAQ. In this combination, both Hunter’s method and Moe’755, Moe’649, Mayya, Gygi and Bateman’s methods and tryptic fragments of Tau are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hunter’s method using Moe’755, Moe’649, Mayya, Gygi and Bateman’s methods and tryptic fragments of Tau, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would detect and measure the amount of labeled and unlabeled endoprotease fragments having the sequence of SEQ ID NO:1-2 or 4-12 in subjects having AD because Hunter teaches methods for quantifying the absolute concentration of a biomolecule within a sample for diagnostic applications and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard (i.e. a labeled Quantification Standard (labeled QS), wherein the concentration of the standard is known and acts as an internal standard; isolating the labeled and unlabeled biomolecule of interest from the sample; subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and measuring the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample by mass spectrometry, and also teaches calculating the concentration of an unlabeled biomolecule, determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve, and Moe’755, Moe’649, Mayya, Gygi and Bateman teach detecting and measuring labled and unlabeled tryptic Tau fragments using a mass spectrometer or a tandem mass spectrometer or in combination thereof and a labeled Tau tryptic fragment including SEQ ID NO:1-2 or 4-12 as a QS, wherein the labeled Tau tryptic fragment can be synthesed and labeled using 13C6-leucine.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known applying the known Tau proteolytic fragments comprising the recited SEQ ID NOs: and the known technique of SILK-tau and SISAQ to the Hunter’s method to measure the tau proteolytic fragments comprising the claimed SEQ ID NOs: 1-2 or 4-12 in CSF in patients with AD, and yield the predictable result of measuring the tau proteolytic fragments comprising the claimed SEQ ID NOs: 1-2 or 4-12 in CSF in AD patients. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
The sequence search results disclose as follows:

SEQ ID NO:1
US-15-358-984-34
; Sequence 34, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 34
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-34

  Query Match             100.0%;  Score 87;  DB 1;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

AXW82878
ID   AXW82878 standard; protein; 139 AA.
XX
AC   AXW82878;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau412 protein C-terminal fragment #2.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau412.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 30; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau412 protein C-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 139 AA;

  Query Match             100.0%;  Score 87;  DB 17;  Length 139;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db         52 IGSLDNITHVPGGGNK 67

SEQ ID NO:4
US-15-358-984-23
; Sequence 23, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 67
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-23

  Query Match             100.0%;  Score 119;  DB 1;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

AXW82879
ID   AXW82879 standard; protein; 164 AA.
XX
AC   AXW82879;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau441 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau441.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 31; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau441 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 164 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 164;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

SEQ ID NO:5
US-15-358-984-2
; Sequence 2, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 119
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-2

  Query Match             100.0%;  Score 92;  DB 1;  Length 119;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSLDNITHVPGGGNK 17
              |||||||||||||||||
Db         87 KIGSLDNITHVPGGGNK 103

AXW82878
ID   AXW82878 standard; protein; 139 AA.
XX
AC   AXW82878;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau412 protein C-terminal fragment #2.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau412.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 30; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau412 protein C-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 139 AA;

  Query Match             100.0%;  Score 92;  DB 17;  Length 139;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSLDNITHVPGGGNK 17
              |||||||||||||||||
Db         51 KIGSLDNITHVPGGGNK 67

SEQ ID NO:6
US-15-358-984-23
; Sequence 23, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 67
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-23

  Query Match             100.0%;  Score 119;  DB 1;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

AXW82879
ID   AXW82879 standard; protein; 164 AA.
XX
AC   AXW82879;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau441 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau441.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 31; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau441 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 164 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 164;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

SEQ ID NO:7
US-15-358-984-1
; Sequence 1, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 211
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-1

  Query Match             100.0%;  Score 159;  DB 1;  Length 211;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db         21 KIATPRGAAPPGQKGQANATRIPAKTPPAP 50

AXW82877
ID   AXW82877 standard; protein; 273 AA.
XX
AC   AXW82877;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau412 protein N-terminal fragment #2.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau412.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 30; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau412 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 273 AA;

  Query Match             100.0%;  Score 159;  DB 17;  Length 273;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db        121 KIATPRGAAPPGQKGQANATRIPAKTPPAP 150

SEQ ID NO:8
US-15-358-984-1
; Sequence 1, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 211
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-1

  Query Match             100.0%;  Score 159;  DB 1;  Length 211;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db         21 KIATPRGAAPPGQKGQANATRIPAKTPPAP 50

AXW82875
ID   AXW82875 standard; protein; 135 AA.
XX
AC   AXW82875;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau412 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau412.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 30; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau412 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 135 AA;

  Query Match             100.0%;  Score 151;  DB 17;  Length 135;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KSTPTAEAEEAGIGDTPSLEDEAAGHVTQA 30
              ||||||||||||||||||||||||||||||
Db         67 KSTPTAEAEEAGIGDTPSLEDEAAGHVTQA 96

SEQ ID NO:9
AXW82875
ID   AXW82875 standard; protein; 135 AA.
XX
AC   AXW82875;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau412 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau412.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 30; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau412 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 135 AA;

  Query Match             100.0%;  Score 169;  DB 17;  Length 135;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVS 34
              ||||||||||||||||||||||||||||||||||
Db         67 KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVS 100

SEQ ID NO:10
US-15-358-984-4
; Sequence 4, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 84
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-4

  Query Match             100.0%;  Score 115;  DB 1;  Length 84;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSTENLKHQPGGGKVQIINK 22
              ||||||||||||||||||||||
Db          3 KIGSTENLKHQPGGGKVQIINK 24

AXW82883
ID   AXW82883 standard; protein; 157 AA.
XX
AC   AXW82883;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human microtubule-associated protein tau sequence.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Fig 3; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau441 protein C-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 157 AA;

  Query Match             100.0%;  Score 115;  DB 17;  Length 157;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSTENLKHQPGGGKVQIINK 22
              ||||||||||||||||||||||
Db         16 KIGSTENLKHQPGGGKVQIINK 37

SEQ ID NO:11
AXW82875
ID   AXW82875 standard; protein; 135 AA.
XX
AC   AXW82875;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau412 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau412.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 30; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau412 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 135 AA;

  Query Match             100.0%;  Score 178;  DB 17;  Length 135;
  Best Local Similarity   100.0%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVSKS 36
              ||||||||||||||||||||||||||||||||||||
Db         67 KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVSKS 102

SEQ ID NO:12
US-15-358-984-23
; Sequence 23, Application US/15358984
; Patent No. 10597649
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/15/358,984
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 67
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-358-984-23

  Query Match             100.0%;  Score 177;  DB 1;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         33 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 66

AXW82879
ID   AXW82879 standard; protein; 164 AA.
XX
AC   AXW82879;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau441 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau441.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 31; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau441 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 164 AA;

  Query Match             100.0%;  Score 177;  DB 17;  Length 164;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         33 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 66

SEQ ID NO:2
US-10-862-195-1593
; Sequence 1593, Application US/10862195
; Publication No. US20050164324A1
; GENERAL INFORMATION:
;  APPLICANT: GYGI, STEVEN P.
;  TITLE OF INVENTION: SYSTEMS, METHODS AND KITS FOR CHARACTERIZING PHOSPHOPROTEOMES
;  FILE REFERENCE: 58890(70207)
;  CURRENT APPLICATION NUMBER: US/10/862,195
;  CURRENT FILING DATE:  2004-06-04
;  PRIOR APPLICATION NUMBER: 60/476,010
;  PRIOR FILING DATE: 2003-06-04
;  NUMBER OF SEQ ID NOS: 2245
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 1593
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   OTHER INFORMATION: See specification as filed for preferred embodiments
;   OTHER INFORMATION: and description of phosphorylation sites
US-10-862-195-1593

  Query Match             100.0%;  Score 15;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15


Conclusion

10.	NO CLAIM IS ALLOWED.



11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US9738709 teaches different Tau protease peptides comprising the amino acid sequence of SEQ ID NO:1 (see the sequence alignment below).
SEQ ID NO:1
US-14-353-069-11
; Sequence 11, Application US/14353069
; Patent No. 9738709
; GENERAL INFORMATION
;  APPLICANT: The Ohio State University
;  TITLE OF INVENTION: Methylated Peptides Derived from Tau Protein and their Antibodies
;  TITLE OF INVENTION:for Diagnosis and Therapy of Alzheimer's Disease
;  FILE REFERENCE: OSU-12040WO
;  CURRENT APPLICATION NUMBER: US/14/353,069
;  CURRENT FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: 61/550,053
;  PRIOR FILING DATE: 2011-10-21
;  NUMBER OF SEQ ID NOS: 17
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11
;  LENGTH: 16
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-353-069-11

  Query Match             100.0%;  Score 87;  DB 11;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

US9506051 teaches different Tau protease peptides comprising the amino acid sequence of SEQ ID NO:1, 4, 5, 6, 7, 10 or 12 (see the sequence alignment below).
SEQ ID NO:1
US-14-119-154-34
; Sequence 34, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 34
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-34

  Query Match             100.0%;  Score 87;  DB 10;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

SEQ ID NO:4
US-14-119-154-23
; Sequence 23, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 67
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-23

  Query Match             100.0%;  Score 119;  DB 9;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

SEQ ID NO:5

US-14-119-154-2
; Sequence 2, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 119
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-2

  Query Match             100.0%;  Score 92;  DB 10;  Length 119;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSLDNITHVPGGGNK 17
              |||||||||||||||||
Db         87 KIGSLDNITHVPGGGNK 103

SEQ ID NO:6
US-14-119-154-23
; Sequence 23, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 67
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-23

  Query Match             100.0%;  Score 119;  DB 10;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

SEQ ID NO:7
US-14-119-154-1
; Sequence 1, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 211
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-1

  Query Match             100.0%;  Score 159;  DB 9;  Length 211;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db         21 KIATPRGAAPPGQKGQANATRIPAKTPPAP 50

SEQ ID NO:10
US-14-119-154-4
; Sequence 4, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 84
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-4

  Query Match             100.0%;  Score 115;  DB 10;  Length 84;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSTENLKHQPGGGKVQIINK 22
              ||||||||||||||||||||||
Db          3 KIGSTENLKHQPGGGKVQIINK 24

SEQ ID NO:12
US-14-119-154-23
; Sequence 23, Application US/14119154
; Patent No. 9506051
; GENERAL INFORMATION
;  APPLICANT: Oligomerix, Inc.
;  APPLICANT:Moe, James G.
;  APPLICANT:Davidowitz, Eliot J.
;  APPLICANT:Lopez, Patricia
;  TITLE OF INVENTION: Tau Protease Compositions and Methods of Use
;  FILE REFERENCE: Oligomer 0022PCT
;  CURRENT APPLICATION NUMBER: US/14/119,154
;  CURRENT FILING DATE: 2013-11-20
;  PRIOR APPLICATION NUMBER: PCTUS1238672
;  PRIOR FILING DATE: 2012-05-18
;  PRIOR APPLICATION NUMBER: US 61/488,493
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 61/544,090
;  PRIOR FILING DATE: 2011-10-06
;  PRIOR APPLICATION NUMBER: US 61/569,558
;  PRIOR FILING DATE: 2011-12-12
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 67
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-119-154-23

  Query Match             100.0%;  Score 177;  DB 10;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         33 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 66

US20100055722 teaches a tau protease fragment comprising the amino acid sequence of SEQ ID NO:4 or 12 (see the sequence alignment below).
SEQ ID NO:4
AXW24327
ID   AXW24327 standard; protein; 70 AA.
XX
AC   AXW24327;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau protein fragment (1-70), SEQ ID NO:8.
XX
KW   MAPT; Tau protein; alzheimers disease; biomarker;
KW   cerebrovascular ischemia; diagnostic test; inflammatory disease;
KW   multiple sclerosis; myelitis; neurological disease; neuromyelitis optica;
KW   parkinsons disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   46
FT                   /note= "O-phosphorylated"
XX
CC PN   US2010055722-A1.
XX
CC PD   04-MAR-2010.
XX
CC PF   28-NOV-2008; 2008US-00325035.
XX
PR   30-NOV-2007; 2007US-0991594P.
PR   14-DEC-2007; 2007US-0007728P.
PR   14-JAN-2008; 2008US-0020820P.
PR   04-APR-2008; 2008US-0042407P.
XX
CC PA   (NAYA/) NAYAK R C.
CC PA   (WESS/) WESSELHOFT M.
XX
CC PI   Nayak RC,  Wesselhoft M;
XX
DR   WPI; 2010-C36168/18.
XX
CC PT   Monitoring or detecting a neurological condition or an inflammatory 
CC PT   condition comprises detecting biomarker or antigen associated with the 
CC PT   neurological or inflammatory condition in the test fluid sample 
CC PT   containing circulating phagocyte.
XX
CC PS   Disclosure; SEQ ID NO 8; 107pp; English.
XX
CC   The present invention provides a novel method for monitoring or detecting
CC   a neurological condition or an inflammatory condition in a patient. The 
CC   method of the invention comprises: (a) obtaining a fluid sample from 
CC   outside of a brain tissue of the patient, wherein the fluid sample 
CC   contains a circulating phagocyte; and (b) detecting a biomarker 
CC   associated with the neurological condition inside the phagocyte, or 
CC   detecting one or more antigens in the phagocyte, where the antigen is 
CC   associated with an inflammatory condition. The novel method of the 
CC   invention is useful for monitoring or detecting a neurological condition 
CC   such as Alzheimer's disease, Parkinson's disease, neuromyelitis optica, 
CC   transverse myelitis, acute and chronic stroke or an inflammatory 
CC   condition in a patient. The present invention has many advantages as it 
CC   provides a biomarker or set of biomarkers that indicate presence and/or 
CC   severity of disease for multiple sclerosis patients. The present sequence
CC   is a Human Tau protein fragment (1-70), which is a multiple sclerosis-
CC   associated biomarker protein and is used in a method for monitoring or 
CC   detecting multiple sclerosis in a patient as described in the present 
CC   invention.
XX
SQ   Sequence 70 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 70;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
SEQ ID NO:12
AXW24337
ID   AXW24337 standard; protein; 170 AA.
XX
AC   AXW24337;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau protein fragment (1-170), SEQ ID NO:18.
XX
KW   MAPT; Tau protein; alzheimers disease; biomarker;
KW   cerebrovascular ischemia; diagnostic test; inflammatory disease;
KW   multiple sclerosis; myelitis; neurological disease; neuromyelitis optica;
KW   parkinsons disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   46
FT                   /note= "O-phosphorylated"
XX
CC PN   US2010055722-A1.
XX
CC PD   04-MAR-2010.
XX
CC PF   28-NOV-2008; 2008US-00325035.
XX
PR   30-NOV-2007; 2007US-0991594P.
PR   14-DEC-2007; 2007US-0007728P.
PR   14-JAN-2008; 2008US-0020820P.
PR   04-APR-2008; 2008US-0042407P.
XX
CC PA   (NAYA/) NAYAK R C.
CC PA   (WESS/) WESSELHOFT M.
XX
CC PI   Nayak RC,  Wesselhoft M;
XX
DR   WPI; 2010-C36168/18.
XX
CC PT   Monitoring or detecting a neurological condition or an inflammatory 
CC PT   condition comprises detecting biomarker or antigen associated with the 
CC PT   neurological or inflammatory condition in the test fluid sample 
CC PT   containing circulating phagocyte.
XX
CC PS   Disclosure; SEQ ID NO 18; 107pp; English.
XX
CC   The present invention provides a novel method for monitoring or detecting
CC   a neurological condition or an inflammatory condition in a patient. The 
CC   method of the invention comprises: (a) obtaining a fluid sample from 
CC   outside of a brain tissue of the patient, wherein the fluid sample 
CC   contains a circulating phagocyte; and (b) detecting a biomarker 
CC   associated with the neurological condition inside the phagocyte, or 
CC   detecting one or more antigens in the phagocyte, where the antigen is 
CC   associated with an inflammatory condition. The novel method of the 
CC   invention is useful for monitoring or detecting a neurological condition 
CC   such as Alzheimer's disease, Parkinson's disease, neuromyelitis optica, 
CC   transverse myelitis, acute and chronic stroke or an inflammatory 
CC   condition in a patient. The present invention has many advantages as it 
CC   provides a biomarker or set of biomarkers that indicate presence and/or 
CC   severity of disease for multiple sclerosis patients. The present sequence
CC   is a Human Tau protein fragment (1-170), which is a multiple sclerosis-
CC   associated biomarker protein and is used in a method for monitoring or 
CC   detecting multiple sclerosis in a patient as described in the present 
CC   invention.
XX
SQ   Sequence 170 AA;

  Query Match             100.0%;  Score 177;  DB 17;  Length 170;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         33 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 66


US20150233904 teaches a tau protease fragment comprising the amino acid sequence of SEQ ID NO:4 or 12 (see the sequence alignment below).
SEQ ID NO:4
BCD52531
ID   BCD52531 standard; protein; 70 AA.
XX
AC   BCD52531;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Human Tau protein fragment (residues 1-70), SEQ ID 8.
XX
KW   Tau protein; antigen; autoimmune disease; biomarker; cancer;
KW   diagnostic test; metastasis; multiple sclerosis;
KW   neurodegenerative disease; neurological disease; neuromelanin detection;
KW   neuromelanin quantitation; parkinsons disease; pigment; prognosis;
KW   protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   US2015233904-A1.
XX
CC PD   20-AUG-2015.
XX
CC PF   05-MAY-2015; 2015US-00704791.
XX
PR   27-NOV-2009; 2009US-0264760P.
PR   05-AUG-2010; 2010US-0371122P.
PR   14-OCT-2010; 2010US-0393254P.
PR   24-NOV-2010; 2010US-00954505.
PR   05-NOV-2012; 2012US-0722441P.
PR   05-NOV-2013; 2013WO-US068465.
XX
CC PA   (NAYA/) NAYAK R C.
XX
CC PI   Nayak RC;
XX
DR   WPI; 2015-48198U/58.
XX
CC PT   Detecting Parkinson's disease in mammal, by detecting level of biomarker 
CC PT   associated with Parkinson's disease in first sample from outside brain 
CC PT   tissue, and comparing level of biomarker in sample with level of 
CC PT   biomarker in second sample.
XX
CC PS   Disclosure; SEQ ID NO 8; 142pp; English.
XX
CC   The present invention relates to a novel method for detecting Parkinson's
CC   disease in a mammal. The method comprises (a) detecting the level of a 
CC   biomarker associated with Parkinson's disease (e.g., neuromelanin) in a 
CC   first sample from outside a brain tissue of the mammal, where the first 
CC   sample comprising a first circulating phagocyte, and (b) comparing the 
CC   biomarker level in the first sample with the biomarker level in a second 
CC   sample, where the second sample being either (i) a control sample or (ii)
CC   the second sample from outside of a brain tissue, and the second sample 
CC   comprising a second circulating phagocyte, the second sample being 
CC   collected prior to the first fluid sample, where if the biomarker level 
CC   in the first sample is higher than that of the second sample then 
CC   Parkinson's disease is detected. The invention further provides: (1) a 
CC   method for determining status of Parkinson's disease; and (2) a method 
CC   for detecting neuromelanin, by introducing a neuromelanin binding protein
CC   comprising a labeled 4B4 peptide to a sample, and detecting the label on 
CC   the 4B4 peptide. The methods of the invention are useful for detecting or
CC   monitoring neurological disease (e.g., stroke, concussion, chronic 
CC   traumatic encephalopathy, neuromyelitis optica, transverse myelitis, 
CC   intractable epilepsy and CNS infections), neurodegenerative diseases 
CC   (e.g., Parkinson's disease), autoimmune diseases (e.g., multiple 
CC   sclerosis, rheumatoid arthritis, lupus, sjogren's syndrome, thyroiditis, 
CC   uveitis, Crohn's disease, ulcerative colitis, psoriasis, type 1 diabetes 
CC   mellitus, autoimmune addison's disease, autoimmune hepatitis, celiac 
CC   disease, pemphigous, chronic inflammatory demyelinating polyneuropathy, 
CC   acute disseminated encephalomyelopathy, sarcoidosis, dermatomyositis and 
CC   behcet's disease), primary tumor growth, and metastasis of tumors via 
CC   detection or measurement of central nervous system biomarkers within 
CC   recirculating phagocytes after re-entry into the blood stream. The 
CC   present sequence represents a human Tau protein fragment (molecular 
CC   weight 7574.04 Daltons), which is used as a biomarker for diagnosing 
CC   multiple sclerosis.
XX
SQ   Sequence 70 AA;

  Query Match             100.0%;  Score 119;  DB 22;  Length 70;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
SEQ ID NO:12
BCD52541
ID   BCD52541 standard; protein; 170 AA.
XX
AC   BCD52541;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Human Tau protein fragment (residues 1-170), SEQ ID 18.
XX
KW   Tau protein; antigen; autoimmune disease; biomarker; cancer;
KW   diagnostic test; metastasis; multiple sclerosis;
KW   neurodegenerative disease; neurological disease; neuromelanin detection;
KW   neuromelanin quantitation; parkinsons disease; pigment; prognosis;
KW   protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   US2015233904-A1.
XX
CC PD   20-AUG-2015.
XX
CC PF   05-MAY-2015; 2015US-00704791.
XX
PR   27-NOV-2009; 2009US-0264760P.
PR   05-AUG-2010; 2010US-0371122P.
PR   14-OCT-2010; 2010US-0393254P.
PR   24-NOV-2010; 2010US-00954505.
PR   05-NOV-2012; 2012US-0722441P.
PR   05-NOV-2013; 2013WO-US068465.
XX
CC PA   (NAYA/) NAYAK R C.
XX
CC PI   Nayak RC;
XX
DR   WPI; 2015-48198U/58.
XX
CC PT   Detecting Parkinson's disease in mammal, by detecting level of biomarker 
CC PT   associated with Parkinson's disease in first sample from outside brain 
CC PT   tissue, and comparing level of biomarker in sample with level of 
CC PT   biomarker in second sample.
XX
CC PS   Disclosure; SEQ ID NO 18; 142pp; English.
XX
CC   The present invention relates to a novel method for detecting Parkinson's
CC   disease in a mammal. The method comprises (a) detecting the level of a 
CC   biomarker associated with Parkinson's disease (e.g., neuromelanin) in a 
CC   first sample from outside a brain tissue of the mammal, where the first 
CC   sample comprising a first circulating phagocyte, and (b) comparing the 
CC   biomarker level in the first sample with the biomarker level in a second 
CC   sample, where the second sample being either (i) a control sample or (ii)
CC   the second sample from outside of a brain tissue, and the second sample 
CC   comprising a second circulating phagocyte, the second sample being 
CC   collected prior to the first fluid sample, where if the biomarker level 
CC   in the first sample is higher than that of the second sample then 
CC   Parkinson's disease is detected. The invention further provides: (1) a 
CC   method for determining status of Parkinson's disease; and (2) a method 
CC   for detecting neuromelanin, by introducing a neuromelanin binding protein
CC   comprising a labeled 4B4 peptide to a sample, and detecting the label on 
CC   the 4B4 peptide. The methods of the invention are useful for detecting or
CC   monitoring neurological disease (e.g., stroke, concussion, chronic 
CC   traumatic encephalopathy, neuromyelitis optica, transverse myelitis, 
CC   intractable epilepsy and CNS infections), neurodegenerative diseases 
CC   (e.g., Parkinson's disease), autoimmune diseases (e.g., multiple 
CC   sclerosis, rheumatoid arthritis, lupus, sjogren's syndrome, thyroiditis, 
CC   uveitis, Crohn's disease, ulcerative colitis, psoriasis, type 1 diabetes 
CC   mellitus, autoimmune addison's disease, autoimmune hepatitis, celiac 
CC   disease, pemphigous, chronic inflammatory demyelinating polyneuropathy, 
CC   acute disseminated encephalomyelopathy, sarcoidosis, dermatomyositis and 
CC   behcet's disease), primary tumor growth, and metastasis of tumors via 
CC   detection or measurement of central nervous system biomarkers within 
CC   recirculating phagocytes after re-entry into the blood stream. The 
CC   present sequence represents a human Tau protein fragment (molecular 
CC   weight 17782.35 Daltons), which is used as a biomarker for diagnosing 
CC   multiple sclerosis.
XX
SQ   Sequence 170 AA;

  Query Match             100.0%;  Score 177;  DB 22;  Length 170;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         33 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 66

WO2011154321 teaches a Tau protease fragment comprising the amino acid sequence of SEQ ID NO:7 (see the sequence alignment below).
SEQ ID NO:7
AZQ39146
ID   AZQ39146 standard; protein; 205 AA.
XX
AC   AZQ39146;
XX
DT   02-FEB-2012  (first entry)
XX
DE   CNS specific microtubule-associated protein tau SEQ:1.
XX
KW   Tau protein; alzheimers disease; diagnostic test;
KW   frontotemporal dementia; lewy body dementia; neuroprotective; nootropic;
KW   prognosis; progressive supranuclear palsy; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   WO2011154321-A1.
XX
CC PD   15-DEC-2011.
XX
CC PF   03-JUN-2011; 2011WO-EP059206.
XX
PR   11-JUN-2010; 2010IT-RM000320.
XX
CC PA   (CNDR ) CONSIGLIO NAZ DELLE RICERCHE.
XX
CC PI   Amadoro G,  Calissano P,  Corsetti V;
XX
DR   WPI; 2011-Q30680/01.
DR   GENBANK; AAC04279.
XX
CC PT   Diagnosis and/or prognosis of a tauopathy comprises quantifying the 
CC PT   amount of an NH2 tau fragment in a cerebrospinal fluid sample obtained 
CC PT   from the subject.
XX
CC PS   Claim 1; SEQ ID NO 1; 74pp; English.
XX
CC   The present invention relates to a method of diagnosis and/or prognosis 
CC   of a tauopathy. The method comprises quantifying the amount of an NH2 tau
CC   fragment in a cerebrospinal fluid (CSF) sample obtained from the subject.
CC   The method is used for diagnosis and/or prognosis of a tauopathy selected
CC   from Alzheimer's Disease (AD), Dementia with Lewy Bodies (DLB), Pick's 
CC   disease (PiD), cortico basal degeneration (CBD), or progressive 
CC   supranuclear palsy (PSP). The method provides a novel, valuable, 
CC   diagnostic/prognostic tool which improves the precision level of current 
CC   biological tests on CSF from patients affected by tauopathies, in 
CC   particular Alzheimer's disease. The present sequence represents a CNS 
CC   specific microtubule-associated protein tau used in a method of diagnosis
CC   and/or prognosis of a tauopathy.
XX
SQ   Sequence 205 AA;

  Query Match             100.0%;  Score 159;  DB 18;  Length 205;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db        125 KIATPRGAAPPGQKGQANATRIPAKTPPAP 154

WO2012162179 teaches a Tau protease fragment comprising the amino acid sequence of SEQ ID NO:10 or 12 (see the sequence alignment below.).
SEQ ID NO:10
US-14-119-154-4
BAH73812
ID   BAH73812 standard; protein; 84 AA.
XX
AC   BAH73812;
XX
DT   17-JAN-2013  (first entry)
XX
DE   Human tau protein fragment, TP-83 (258-340), SEQ ID 4.
XX
KW   Tau protein; alzheimers disease; amnesia; antibody therapy; dementia;
KW   diagnostic test; drug discovery; neurodegenerative disease;
KW   neurological disease; neuroprotective; nootropic; protein production;
KW   protein therapy; recombinant protein; senile dementia; therapeutic;
KW   traumatic brain injury; vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2012162179-A1.
XX
CC PD   29-NOV-2012.
XX
CC PF   18-MAY-2012; 2012WO-US038672.
XX
PR   20-MAY-2011; 2011US-0488493P.
PR   06-OCT-2011; 2011US-0544090P.
PR   12-DEC-2011; 2011US-0569558P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Moe JG,  Davidowitz EJ,  Lopez P;
XX
DR   WPI; 2012-Q76440/82.
DR   N-PSDB; BAH73818.
XX
CC PT   New isolated peptide or polypeptide comprising specific amino acid 
CC PT   sequences, useful for producing truncated tau protease or tau protease 
CC PT   variant, and identifying serine protease inhibitor.
XX
CC PS   Claim 40; SEQ ID NO 4; 147pp; English.
XX
CC   The present invention relates to a novel isolated peptide or polypeptide,
CC   useful for producing truncated tau protease or tau protease variant and 
CC   identifying serine protease inhibitor. The invention also provides: a tau
CC   protease variant peptide or polypeptide comprising a mammalian tau 
CC   protease that has been substituted in at least one amino acid at a 
CC   position that corresponds to amino acid residues 5, 257, 260, 266, 272, 
CC   273, 279, 280, 285, 296, 301, 303-305, 315, 317, 320, 332, 335-337, 342, 
CC   352, 356, 363, 369, 389, 406 or 427 of SEQ ID NO: 6 (BAH73814); an 
CC   antibody or antigen binding fragment capable of binding to the isolated 
CC   peptide or polypeptide; an isolated polynucleotide encoding the peptide, 
CC   polypeptide or antibody; an expression vector comprising the isolated 
CC   polynucleotide; an isolated host cell transformed with the expression 
CC   vector; a composition comprising a pharmaceutically acceptable carrier 
CC   and (a) the peptide or polypeptide, (b) the antibody or antigen binding 
CC   fragment, (c) the isolated polynucleotide, (d) the expression vector, or 
CC   (e) the isolated host cell; a method (M1) for producing a truncated tau 
CC   protease or a tau protease variant by (i) culturing a population of 
CC   recombinant host cells comprising the encodes the peptide or polypeptide,
CC   under the conditions of truncated or variant tau protease expression, and
CC   (ii) recovering the truncated or variant tau protease from the population
CC   of host cells or the culture medium; a method (M2) for identifying a 
CC   serine protease inhibitor; a recombinant serine protease prepared from 
CC   the method M1; and a recombinant tau 4R2N trimer protease fusion protein.
CC   The composition of the invention is useful for treating, diagnosing, 
CC   amelioration of symptoms, or discovering a drug for tauopathy, neural 
CC   deficit, dementia, senility, age-related memory loss, traumatic brain 
CC   injury or Alzheimer's disease. The present sequence represents a human 
CC   tau protein fragment, which can be used in preparing the composition, for
CC   treating, diagnosing, amelioration of symptoms, or discovering a drug for
CC   the above mentioned diseases of the invention.
XX
SQ   Sequence 84 AA;

  Query Match             100.0%;  Score 115;  DB 19;  Length 84;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSTENLKHQPGGGKVQIINK 22
              ||||||||||||||||||||||
Db          3 KIGSTENLKHQPGGGKVQIINK 24

SEQ ID NO:12
BAH73831
ID   BAH73831 standard; protein; 67 AA.
XX
AC   BAH73831;
XX
DT   17-JAN-2013  (first entry)
XX
DE   Tau protease cleaved human tau protein fragment, SEQ ID 23.
XX
KW   Tau protein; alzheimers disease; amnesia; antibody therapy; dementia;
KW   diagnostic test; drug discovery; neurodegenerative disease;
KW   neurological disease; neuroprotective; nootropic; protein production;
KW   protein therapy; recombinant protein; senile dementia; therapeutic;
KW   traumatic brain injury; vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2012162179-A1.
XX
CC PD   29-NOV-2012.
XX
CC PF   18-MAY-2012; 2012WO-US038672.
XX
PR   20-MAY-2011; 2011US-0488493P.
PR   06-OCT-2011; 2011US-0544090P.
PR   12-DEC-2011; 2011US-0569558P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Moe JG,  Davidowitz EJ,  Lopez P;
XX
DR   WPI; 2012-Q76440/82.
XX
CC PT   New isolated peptide or polypeptide comprising specific amino acid 
CC PT   sequences, useful for producing truncated tau protease or tau protease 
CC PT   variant, and identifying serine protease inhibitor.
XX
CC PS   Example 7; SEQ ID NO 23; 147pp; English.
XX
CC   The present invention relates to a novel isolated peptide or polypeptide,
CC   useful for producing truncated tau protease or tau protease variant and 
CC   identifying serine protease inhibitor. The invention also provides: a tau
CC   protease variant peptide or polypeptide comprising a mammalian tau 
CC   protease that has been substituted in at least one amino acid at a 
CC   position that corresponds to amino acid residues 5, 257, 260, 266, 272, 
CC   273, 279, 280, 285, 296, 301, 303-305, 315, 317, 320, 332, 335-337, 342, 
CC   352, 356, 363, 369, 389, 406 or 427 of SEQ ID NO: 6 (BAH73814); an 
CC   antibody or antigen binding fragment capable of binding to the isolated 
CC   peptide or polypeptide; an isolated polynucleotide encoding the peptide, 
CC   polypeptide or antibody; an expression vector comprising the isolated 
CC   polynucleotide; an isolated host cell transformed with the expression 
CC   vector; a composition comprising a pharmaceutically acceptable carrier 
CC   and (a) the peptide or polypeptide, (b) the antibody or antigen binding 
CC   fragment, (c) the isolated polynucleotide, (d) the expression vector, or 
CC   (e) the isolated host cell; a method (M1) for producing a truncated tau 
CC   protease or a tau protease variant by (i) culturing a population of 
CC   recombinant host cells comprising the encodes the peptide or polypeptide,
CC   under the conditions of truncated or variant tau protease expression, and
CC   (ii) recovering the truncated or variant tau protease from the population
CC   of host cells or the culture medium; a method (M2) for identifying a 
CC   serine protease inhibitor; a recombinant serine protease prepared from 
CC   the method M1; and a recombinant tau 4R2N trimer protease fusion protein.
CC   The composition of the invention is useful for treating, diagnosing, 
CC   amelioration of symptoms, or discovering a drug for tauopathy, neural 
CC   deficit, dementia, senility, age-related memory loss, traumatic brain 
CC   injury or Alzheimer's disease. The present sequence represents a tau 
CC   protease cleaved human tau protein fragment, which can be used for 
CC   identifying active fragments capable of demonstrating protease activity 
CC   in Alzheimer's disease.
XX
SQ   Sequence 67 AA;

  Query Match             100.0%;  Score 177;  DB 19;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         33 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 66


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 6, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649